EXHIBIT 10.2 K-V PHARMACEUTICAL COMPANY 2 1. Establishment; Effective Date; Purposes; and Duration . (a) Establishment of the Plan; Effective Date . K-V Pharmaceutical Company, a Delaware corporation (the “ Company ”), hereby establishes this incentive compensation plan tobe known as the “K-V Pharmaceutical Company 2013 Incentive Compensation Plan,” as set forth in this document (the “ Plan ”). The Planpermits the grant of Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units, Other Stock-Based Awards, Dividend Equivalents and Cash-Based Awards. The Plan shall become effective on the effective date of the Third Amended Joint Chapter 11 Plan of Reorganization for K-V Discovery Solutions, Inc. and its Affiliated Debtors (“ Plan of Reorganization ”), dated as of July 17, 2013, as the same may be amended or modified (“ Effective Date
